Citation Nr: 1437965	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post right knee injury with degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3. Entitlement to a rating in excess for 20 percent for status post arthroscopy for left knee meniscus tear.

4. Entitlement to a rating in excess of 30 percent for right foot pes planus, hallux valgus of 35 degrees, status post repair of hammertoe contracture, with inter-space of the 5th digit.

5. Entitlement to a rating in excess of 30 percent for left foot pes planus, status post repair of hallux valgus with bunion and degenerative joint disease of the metatarsophalangeal joint, status post repair of hammertoe contracture with inter-space of the 5th digit.

6. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to April 1997 under honorable conditions and from April 1997 to August 1999 under other than honorable conditions.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008, April 2010, and May 2011 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and New Orleans, Louisiana.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  


Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

In April 2014 the Veteran filed a claim for service connection for erectile dysfunction.  In July 2014 the Veteran filed a claim for bilateral hip disability, back disability, aneurysms, headaches, peripheral neuropathy, and hernia, all secondary to his service-connected knee and feet disabilities.  He also claimed service connection for a heart condition and hypertension.  He further filed a claim for an increased rating for hearing loss and a temporary total rating due to convalescence from left knee surgery.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric condition and for TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's service-connected foot disabilities do not manifest with loss of use of either foot.

2. The Veteran's post right knee injury with degenerative joint disease has resulted in loss of range of motion to no less than 110 degrees flexion with subjective reports of pain but no additional functional loss.

3. The Veteran's left knee disability has resulted in loss of range of motion to no less than 90 degrees flexion with subjective reports of pain but no additional functional loss.

4. A 20 percent rating is the highest schedular rating permitted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for right foot pes planus, hallux valgus of 35 degrees, status post repair of hammertoe contracture, with inter-space of the 5th digit have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

2. The criteria for an evaluation in excess of 30 percent for left foot pes planus, status post repair of hallux valgus with bunion and degenerative joint disease of the metatarsophalangeal joint, status post repair of hammertoe contracture with inter-space of the 5th digit have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

3. The criteria for an evaluation in excess of 10 percent for status post right knee injury with degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260-5261 (2013).

4. The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260-5261 (2013).

5. The criteria for an evaluation in excess of 20 percent for status post arthroscopy for left knee meniscus tear have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case for the Veteran's knee claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

	Feet

The Veteran has a 30 percent rating for his left foot disability under Diagnostic Code 5276-5284 and a separate 30 percent rating for his right foot disability under Diagnostic Code 5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 5276 provides ratings for acquired flatfoot. For pronounced flatfoot, a 30 percent rating is assigned when it is unilateral, and a maximum schedular 50 percent rating is assigned when it is bilateral.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for other foot injuries and assigns a maximum schedular evaluation of 30 percent for severe foot injuries. A note following the criteria indicates that, with actual loss of use of the foot, a 40 percent rating is to be assigned.  38 C.F.R. § 4.71a.

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot. 38 U.S.C.A. §§ 1114, 1134 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 4.63 (2013).

The Veteran has reported and the evidence shows he has a number of foot conditions, which he has reported cause him pain.  However, the evidence does not show that the Veteran has lost use of either foot.

As his January 2008 VA examination the Veteran reported he is able to walk more than a quarter mile but less than a mile and stand for a few minutes.

On his December 2009 Social Security disability function report he stated that he could walk half a block.  A January 2010 examination showed the Veteran to have pinprick sensation in his feet, plantar and dorsiflexion of his toes on the left to 40 degrees and on the right to 20 degrees.  The examiner observed that he walked slowly and favored his left foot.

At his August 2012 VA examination the Veteran reported constant use of a cane and occasional use of a walker, suggesting a continued ability to ambulate on his feet.  The examiner opined that the functioning of the Veteran's feet is not so diminished that amputation with prosthesis would equally serve the Veteran.

The Board acknowledges the Veteran's complaints regarding his feet, but find that those complaints are contemplated by the two 30 percent ratings currently assigned and are not so severe as to more closely approximate loss of use of either foot. 

Furthermore, the Board notes that if the Veteran was alternatively rated under the criteria of Diagnostic Code 5276, he would be entitled to one 50 percent rating for bilateral, pronounced flatfoot, which is a lower rating than the separate 30 percent ratings the Veteran is currently assigned.  See 38 C.F.R. § 4.25, Table I.  The Veteran could not be rated under Diagnostic Codes 5276 and 5284 simultaneously, because that would violate the rule against pyramiding of disabilities, as the rating under Diagnostic Code 5284 encompasses the whole foot, which would include the symptoms associated with flatfoot.  38 C.F.R. § 4.14. Therefore, the Board finds that the current award of two separate 30 percent evaluations is more beneficial to the Veteran.  Further, evaluations in excess of 30 percent for each foot disability are not warranted.

The Board has also considered whether any other diagnostic code relating to the feet may be applicable and provide a higher rating, but finds none that is applicable.

Finally, the Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's service-connected left and right foot disabilities.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right and left foot disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, calluses, and flat feet are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's left and right foot disabilities.  In addition, the Board finds the record does not reflect that the Veteran's condition markedly interferes with his ability to work, although it causes him some limitations in standing and walking.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Notably, the August 2012 VA examiner stated that his foot condition would not preclude sedentary employment.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

As the preponderance of the evidence is against entitlement to ratings in excess of 30 percent the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	Knees

The Veteran is currently assigned a 10 percent for status post right knee injury with degenerative joint disease and a separate 10 percent rating for left knee degenerative joint disease, both under Diagnostic Code 5010.

He also has a separate 20 percent rating for status post arthroscopy for left knee meniscus tear under Diagnostic Code 5299-5258.

Under Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  

In January and May 2008 the Veteran was afforded VA examinations.  On both examinations on range of motion testing he demonstrated 115 degrees active flexion in his right knee with pain beginning at the end point and no additional loss of range of motion on repetitive use.

At his May 2008 VA examination the Veteran's left knee range of motion was also tested.  Active flexion of his left knee was measured to 110 degrees with pain beginning at 105 degrees and no additional loss of range of motion on repetitive use.

In January 2010 the Veteran was examined by a private physician in connection with his Social Security disability claim.  His right knee flexion was measured to 135 degrees and his left knee flexion to 90 degrees.

The Veteran underwent another VA examination in August 2012.  His right and left knee flexion were measured to 110 degrees and his extension was normal with no objective evidence of painful motion.  There was no additional loss of range of motion on repetitive use testing, although he did have less movement than normal. 

Therefore, the Board finds that the evidence does not support a higher rating for loss of range of motion under either Diagnostic Code 5260 or 5261 as the Veteran's flexion has consistently been measured to be well above 30 degrees in both knees.  Further, both knees have consistently been found to have normal extension.  

The Board has further considered the DeLuca factors, but finds that the evidence does not show that the Veteran has additional functional loss such that his condition would more closely approximate the criteria for a rating in excess of 10 percent for either knee.  Specifically, on examination he has been found to have either no objective evidence of pain or pain only at the end point of his flexion.  He has never been found to have additional loss of range of motion on repetitive use.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for ratings greater than 10 percent for status post right knee injury with degenerative joint disease and left knee degenerative joint disease must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board also finds the Veteran is not entitled to a rating in excess of 20 percent for status post arthroscopy for left knee meniscus tear.

A 20 percent rating is the highest schedular rating permitted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The Veteran testified that his knees lock and give way.  Accordingly, the Board considered whether a rating under Diagnostic Code 5257 was warranted.  In this case, however, as these ratings contemplate symptoms of instability and the Veteran is already in receipt of a rating that contemplates symptoms of "locking," pain, and effusion, the Board finds that these diagnostic codes contemplate symptomology already considered under the currently assigned rating such that ratings under Diagnostic Code 5257 and 5258 would violate the rule against pyramiding. 38 C.F.R. § 4.14 (2013).  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum. 38 C.F.R. § 4.71a.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's knee conditions, but finds that it is not.  38 C.F.R. § 3.321(b)(1).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected knee disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including knee pain and loss of range of motion are contemplated in the ratings assigned.  The evidence also does not show significant hospitalization due to the Veteran's knee conditions or that his knee conditions markedly interfere with his ability to work.  Specifically, the August 2012 VA examiner found that the Veteran's knee conditions would not prevent him from performing sedentary work.

	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the July 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and severity of the Veteran's knee and feet conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, private treatment records identified by the Veteran, and the Veteran's Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in January 2008 and August 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for status post right knee injury with degenerative joint disease is denied.

A rating in excess of 10 percent for left knee degenerative joint disease is denied.

A rating in excess of 20 percent for status post arthroscopy for left knee meniscus tear is denied.

A rating in excess of 30 percent for right foot pes planus, hallux valgus of 35 degrees, status post repair of hammertoe contracture, with inter-space of the 5th digit is denied.

A rating in excess of 30 percent for left foot pes planus, status post repair of hallux valgus with bunion and degenerative joint disease of the metatarsophalangeal joint, status post repair of hammertoe contracture with inter-space of the 5th digit is denied.




REMAND

The Veteran originally claimed service connection for PTSD.  However, the medical evidence shows treatment for depression, and the Veteran has offered testimony that his depression is secondary to his service-connected disabilities.  Therefore, the Board has re-characterized the issue on appeal to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At his July 2014 Board hearing the Veteran testified he spent 52 days in an in-patient program at the VA in Alexandria in 2012 being treated for depression.  As those records have not been associated with the Veteran's claims file, the Board finds that a remand is necessary to obtain those records.

The Board further finds that the Veteran's claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric condition as the outcome of that claim may affect his eligibility for TDIU.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from July 2011 to the present, to include mental health records from the Veteran's 2012 treatment.  After reviewing the records the AOJ should consider whether a VA examination is warranted to obtain an etiology opinion on any identified mental health condition.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


